Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 28 December 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues on page 8 the “acquisition unit” limitation solves the problem and reflects the improvement in the functioning of the communication device. The Examiner disagrees because under the BRI and the proceeding 112 interpretation, the unit is merely software communicating with additional pieces of software or units and does not improve the functioning of the computer according to MPEP 2106.04(d)(1) and 2106.05(a). Additionally, the Examiner should consider the specification discussion of the prior art and how the invention improves the functioning of the computer, but the ability to display information or services not stored locally is not an improvement in the functioning of the computer. As previously discussed on page 2 of the Final rejection, displaying and retrieving remote information is the basis of the internet. 
 Applicant's arguments filed 28 December 2020 with respect to the 102 rejection have been fully considered and new grounds of rejection are presented below necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5, 9-10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	In the instant case, claim 1 is directed to a “communication device”. 	Claim 1 and 5 are directed to the abstract idea of “presenting payment information” which is grouped under “organizing human activity… fundamental economic practice, commercial interaction (such as sales activities and business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 and 5 recite storing identification information for a plurality of electronic money services, manage at least one application and provide first service information, transmit identification information and acquire service information, and display the first and second electronic money services. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as an IC chip, an application manager unit, an acquisition unit, external server, a display unit, a memory, and a processor represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of presenting payment information.

	Dependent claims 2-3, 9-10, and 12-18 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the claims and contain extra solution activity. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an application manager unit configured to manage, an acquisition unit configured to transmit and to acquire, and a display unit configured to display in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitations “an application manager unit configured to manage, an acquisition unit configured to transmit and to acquire, and a display unit configured to display” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig 5 and [0069]-[0075] describe the "units" functionally but do not disclose any structural element and are considered non-structural generic nonce terms Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-3, 12, 15, and 17 are rejected under 35 USC 112(b) due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-3, 5, 9-10, and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arthur US 2008/0208742 in view of Steed US 2002/0107755.
As per claim 1:	Arthur discloses a communication device comprising; an IC chip configured to store identification information for each of a plurality of electronic money services (Abstract “mobile wallet”, Fig 2 “working memory”, “storage devices”, CPU; Fig 6); wherein a first electronic money service of the plurality of electronic money services communicates with a first application of at least one application internally installed on the communication device, (¶ [0083]-[0084] Abstract, Figs 2, 6; [0045]);	wherein the identification information for the first electronic money service is stored in a first memory area of the IC chip, wherein the first application owns or uses the first memory area of the IC chip, wherein the identification information for the second electronic money service is stored in a second memory area of the IC chip, and wherein the second electronic money service owns or uses the second memory area of the IC chip (¶ [0083]-[0084] Abstract, Fig 2; Fig 6;);	an application manager unit configured to manage at least one application internally installed on the communication device and to provide first service information for the first electronic money service (¶ [0083]-[0084]; Abstract, Figs 2, 6); 	a display unit configured to display the first electronic money service according to the first service information provided by the application manager unit, and wherein, only upon the acquisition unit providing the second service information acquired from the external server, the display unit is configured to display, the second electronic money service according to the second service information (Fig 6 “display”, ¶ [0083]-[0084])
	Arthur fails to explicitly disclose but Steed does disclose a second electronic money service of the plurality of electronic money services does not communicate with any of the at least one application internally installed on the communication device wherein service information for a respective electronic money service is needed to enable the communication device to display the respective electronic money service (abstract, figs 1& 7, ¶¶ [0006],[0011]-[0013], [0027]-[0039])	an acquisition unit configured to transmit the identification information for the second electronic money service stored in the second memory area of the IC chip to an external server and to acquire from the external server, second service information for the second electronic money service based on the transmitted identification information for the second electronic money service (abstract, figs 1& 7, ¶¶ [0006],[0011]-[0013], [0027]-[0039])	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Steed in Arthur since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Modifying Arthur with Steed would improve the payment channels and instruments available to a user (as identified in [0008]) as well as reduce the use of applications on the IC chip and communication device. Additionally, the technique (technical impediment) of not storing applications on phones was previously solved in Steed filed in 2000, almost 16 prior to the filing of the current application. 
As per claim 2:	Arthur further discloses the communication device according to Claim 1, wherein the first application communicated with by the first electronic money service controls the first memory area of the IC chip (¶¶ [0041], [0083]-[0084] multiple payment vehicles can reside in the same mobile wallet and share the mobile wallet chip space of Fig 6; controls has been interpreted by the Examiner as manages and the ability to store mobile wallet and commerce information on the chip reads on this limitation).

As per claim 3:	Arthur further discloses the communication device according to Claim 2, wherein a second application of the at least one application internally installed on the communication device communicated with by a third electronic money service of the plurality of electronic money services controls the second memory area of the IC chip, wherein the third electronic money service is different than the first electronic money service (¶¶ [0041], [0083] multiple payment vehicles can reside in the same mobile wallet and share the mobile wallet chip space of Fig 6).
As per claims 5, 9-10:	Claims 5 and 9-10 are rejected under the rationales of claims 1-3. As per Claim 12:   	Arthur further discloses the communication device according to Claim 1, wherein the first and second service information includes main service information and related service information (¶ [0084] sending the information to the one or more acquirer systems for handling of the communication, identified based on the function of the mobile wallet application; Fig 7 “receive reply from acquirer system”, Figs 3-4).
As per Claim 13 and 14:    	Arthur further discloses the communication device according to Claim 2, wherein the second electronic money service controls the second memory area of the IC chip 
As per Claim 15:	Arthur fails to explicitly disclose but Steed does disclose the communication device according to Claim 1, wherein none of the at least one application internally installed on the communication device own or use the second memory area of the IC chip ([0006], figure 1).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Steed in Arthur since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Modifying Arthur with Steed would improve the payment channels and instruments available to a user (as identified in [0008]) as well as reduce the use of applications on the IC chip and communication device. Additionally, the technique (technical impediment) of not storing applications on phones was previously solved in Steed filed in 2000, almost 16 prior to the filing of the current application. As per Claim 17:	Arthur further discloses the communication device according to Claim 1, wherein service information for a respective electronic money service includes ID information, version information, service name information, service icon information, service company name information, service company URL information, cooperative application information, and service unique screen information ([0069]-[0071], [0079]).

As per claims 16 and 18:	Claims 16 and 18 are rejected under the rationales of claims 15 and 17, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692